*634OPINION.
Smith
: The taxpayer took its inventory at December 31, 1919, on the basis of cost or market, whichever was lower. The evidence would indicate that the taxpayer was overstocked with certain lots of women’s boots and shoes and suffered a very large loss upon the sale of certain lots of these goods during 1920 and subsequent years. It is the contention of the taxpayer that it did not actually know the market value of the goods at December 31, 1919, and that it inventoried them on that date above the market. When the taxpayer tried in the .summer and fall of 1920 to sell such inventoried boots and shoes it found very little market for them.
The Commissioner has determined a. deficiency in tax for the .year 1919, without in any way changing the inventory reported by the taxpayer at December 31, 1919. The only evidence which the taxpayer has offered that its inventory was overvalued on that date is the fact that when it tried to sell the goods on hand it found that many of them were obsolete, and it believes that they were obsolete on December 31, 1919.
We are not satisfied from -the evidence of record that the market price of the boots and shoes listed in its inventory at December 31, 1919, was overstated..

Judgment for the Oommissioner.